Appeal raised the question of coverage. Claimant, an employee of John Howard, was injured while his employer was engaged, pursuant to a subcontract with the general contractors, in fitting a pipe into a hot-water house-heating boiler. The subcontractor carried no workmen’s compensation insurance. The general contractors’ compensation policy covered “ plumbing — gas, steam, hot water or other pipe fitting,” etc. The policy also had attached a rider carrying into the contract the provisions of section 56 of the Workmen’s Compensation Law, as to the liability of the general contractor, whose contract includes a hazardous employment, for injuries of the employees of a subcontractor. (See Matter of Passarelli v. Columbia E. & C. Co., 270 N. Y. 68.) The carrier of the general contractor is liable for the award. Award unanimously affirmed, with costs to *808the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.